DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The priority date of this application is the filing date 06/26/2019.

Status of Claims
	Claims 1-28 are pending.
	Claims 7-10, 16, 20, 21, 24, and 25 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species I (Figures 4Aand B) without traverse on 06/21/2021.

Information Disclosure Statement
The information disclosure statement filed on 09/30/2021 has been considered but the publication reference has been stricken through.  The publication number does not turn up an actual document.  The applicant is requested to review their filed for the proper application number.

Claim Rejections - 35 USC § 112
	The previous 112 rejection of claim 11 has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, 12, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 13 of independent claim 1 requires the interventional element to be positioned distal to the proximal restraint, but as later defined in the claim the interventional element is received within a portion of the proximal restraint.  It is unclear how it can be both position distal to the restraint as well as being received within it.
Claims 26 and 28 are further rejected to because they lack of antecedent basis.  
Claim 26 recites the limitation "the coupling assembly" in line 1.  
Claim 28 recites the limitation "the proximalmost point" in line 1.  
There is insufficient antecedent basis for these limitations in the claims.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15, 17-19, and 22, is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Hijlkema et al (Hijlkema) USPN 6,858,034 B1.
	Hijlkema discloses the same invention being a proximal restraint for a medical delivery system (Figures 3-4) comprising a bumper section 42 with a first cross-sectional dimension (outer diameter), an elongated distal section distal to the bumper 16’ with a second cross-sectional dimension (left most outer diameter extending underneath the bumper), a lumen 22 configured to receive an elongated core 23, and a recess disposed in the bumper (recess receiving marker 46).
	In regards to claims 14 and 17, Hijlkema fails to disclose the specific shape of the recess and radiopaque markers.  However it is old and extremely well known to provide stent delivery devices with recesses and markers extending about the entire circumference of the catheter in order to provide a clear indicator or the specific location regardless of the orientation and position of the delivery device.  Therefore it would have been obvious to provide the recesses and markers 46 such that they curve about the entire circumference of the bumper.  
In regards to claim 18, as explained above, Hijlkema does not disclose the specific shape and size of the markers and recess.  However it would have been obvious to one of ordinary skill in the art that a radiopaque marker need not be and greater or smaller than 0.05mm and less thick in order to show up on scans and imaging.  Additionally providing the material this thin will not affect the structural strength or flexibility of the bumper.
	In regards to claim 22, Hijlkema discloses the bumper and elongated portion are capable of being separate and fixed together or a singular unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hijlkema in view of Manash et al (Manash) US 2018/0263764 A1.  
	Hijlkema discloses the invention substantially as claimed being described above.  However, Hijlkema does not disclose the distal section comprises a cut or a void.
	Manash teaches the use of a pusher guide for inserting an implant comprising a cut/void in the distal section wherein the proximal most portion of the cut/void is in an intermediate section (Figure 13) in the same field of endeavor for the purpose of improving the flexibility and maneuverability of the catheter during insertion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal section of the elongated member of Hijlkema to include the circumferential cut/void of Manash in order to provide a more flexible structure which can better match the shape of an implant site.  

Allowable Subject Matter
Claims 1-6, 11, 12, and 26-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher D. Prone/Primary Examiner, Art Unit 3774